Citation Nr: 0626079	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1954 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the RO that denied 
entitlement to separate 10 percent ratings for service-
connected tinnitus in each ear.

The RO has styled the issue as being whether it committed 
clear and unmistakable error in not assigning separate 10 
percent ratings for tinnitus in each ear.  It is clear that 
the veteran is not claiming such error in any final decision, 
but is only claiming that the February 2003 decision was 
incorrect in not assigning such a rating.  This appeal does 
not involve a claim of clear and unmistakable error.  See 
38 C.F.R. § 3.105(a) (2005) (providing that claims of clear 
and unmistakable error can be made as to final decisions).  
The decision on appeal denied entitlement to separate 10 
percent ratings for tinnitus, and that is the issue the Board 
will decide.


FINDING OF FACT

The current 10 percent rating for tinnitus is the maximum 
schedular rating, whether the sound is perceived in one ear 
or both ears.


CONCLUSION OF LAW

The claim for a separate schedular 10 percent rating for 
tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

More importantly, the law, and not the facts, is dispositive 
of the claim of entitlement to a separate schedular 10 
percent rating for tinnitus in each ear.  Hence, the duties 
to notify and assist imposed by the VCAA are not applicable 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Service connection has been established for tinnitus, 
effective September 24, 1991.  The RO assigned an initial 10 
percent disability rating.

In February 2003, the veteran, through his representative, 
contended that he perceives recurrent tinnitus distinctly in 
each ear, and should be entitled to separate compensable 
evaluations under 38 C.F.R. § 4.25(b).

Prior to June 13, 2003, Diagnostic Code 6260 provided that 
recurrent tinnitus would be evaluated as 10 percent 
disabling.  VA's General Counsel interpreted this diagnostic 
code as providing for a single 10 percent rating regardless 
of whether tinnitus was perceived in one ear or both.  
VAOPGCPREC 2-2003; 69 Fed. Reg. 25178 (2004).

Diagnostic Code 6260 was revised, effective June 13, 2003, to 
explicitly provide that only a single 10 percent rating is to 
be assigned for recurrent tinnitus, whether the sound is 
perceived as being in one ear or both ears.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note 2 (effective as of 
June 13, 2003).  

The June 13, 2003 revision to Diagnostic Code 6260 explicitly 
provides that only a single 10 percent evaluation is to be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VAOPGCPREC 2-2003, was incorrect and that VA was obligated to 
provide separate 10 percent ratings when tinnitus was 
perceived in each ear.  The Court noted 38 C.F.R. § 4.25(b), 
which requires separate evaluations for each service-
connected disability arising from a single disease, unless 
otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In view of the General Counsel's holding and the Federal 
Circuit's opinion in Smith, the Board must conclude that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  

The veteran does not dispute that the current version of 
Diagnostic Code 6260 precludes separate 10 percent 
evaluations.  Accordingly, the veteran's claim for a separate 
10 percent rating for tinnitus in each ear must be denied 
under both the former and revised versions of the rating 
criteria.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear is denied.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


